                Case 3:19-bk-02425-JAF             Doc 8     Filed 07/15/19       Page 1 of 12



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

IN RE:                                               )       CASE NO.: 3:19:bk-02425
                                                     )
MAURICE BELL                                         )       Chapter 13
MONIQUE BELL                                         )
   Debtors.                                          )

                                            CHAPTER 13 PLAN

A.        NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included                     Not Included
    may result in a partial payment or no payment at all to the secured                              ■
    creditor. See Sections C.5(d) and (e). A separate motion will be filed.

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                        Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be                            ■
    filed. See Section C.5(e).
    Nonstandard provisions, set out in Section E.                         Included                   Not Included
                                                                                                     ■


B.        MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
          shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
          the Trustee for the period of _____ months. If the Trustee does not retain the full 10%,
          any portion not retained will be disbursed to allowed claims receiving payments under the
          Plan and may cause an increased distribution to the unsecured class of creditors.

          $2,026.00 months 1 through 6
          $1,700.00 months 7 through 60



C.        PROPOSED DISTRIBUTIONS.

1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
    individuals.
            Case 3:19-bk-02425-JAF        Doc 8     Filed 07/15/19     Page 2 of 12




     1.       ADMINISTRATIVE ATTORNEY’S FEES.


     Base Fee $3,500.00      Total Paid Prepetition $1,500.00      Balance Due $2,000.00

      MMM Fee $_________ Total Paid Prepetition $__________ Balance Due $________

     Estimated Monitoring Fee at $25.00 per Month.

     Attorney’s Fees Payable Through Plan at:

     $333.33 Months 1 through 6 (subject to adjustment)
     $25.00 Months 1 through 60 (subject to adjustment)

     2.       DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

Acct. No.                        Creditor                         Total Claim Amount




     3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


Last Four Digits of Acct.        Creditor                         Total Claim Amount
No.




     4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
              receive a fee, the percentage of which is fixed periodically by the United States
              Trustee.

     5.       SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
              under the Plan, other than amounts allocated to cure arrearages, shall be deemed
              adequate protection payments. The Trustee shall disburse adequate protection
              payments to secured creditors prior to confirmation, as soon as practicable, if the
              Plan provides for payment to the secured creditor, the secured creditor has filed a

                                               2
            Case 3:19-bk-02425-JAF       Doc 8     Filed 07/15/19    Page 3 of 12



              proof of claim or Debtor or Trustee has filed a proof of claim for the secured
              creditor under § 501(c), and no objection to the claim is pending. If Debtor’s
              payments under the Plan are timely paid, payments to secured creditors under the
              Plan shall be deemed contractually paid on time.


     (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
             Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if
             any, Paid Through the Plan. If the Plan provides for curing prepetition arrearages
             on a mortgage on Debtor’s principal residence, Debtor will pay, in addition to all
             other sums due under the proposed Plan, all regular monthly postpetition mortgage
             payments to the Trustee as part of the Plan. These mortgage payments, which may
             be adjusted up or down as provided for under the loan documents, are due beginning
             the first due date after the case is filed and continuing each month thereafter. The
             Trustee shall pay the postpetition mortgage payments for Debtor’s principal
             residence on the following mortgage claims:

Last Four       Creditor        Collateral        Regular        Gap             Arrears
Digits of                       Address           Monthly        Payment
Acct. No.                                         Payment




     (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
             Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any,
             Paid Through the Plan. If the Plan provides to cure prepetition arrearages on a
             mortgage, Debtor will pay, in addition to all other sums due under the proposed
             Plan, all regular monthly postpetition mortgage payments to the Trustee as part of
             the Plan. These mortgage payments, which may be adjusted up or down as provided
             for under the loan documents, are due beginning the first due date after the case is
             filed and continuing each month thereafter. The Trustee shall pay the postpetition
             mortgage payments on the following mortgage claims:

Last Four       Creditor        Collateral        Regular        Gap             Arrears
Digits of                       Address           Monthly        Payment
Acct. No.                                         Payment




                                              3
            Case 3:19-bk-02425-JAF         Doc 8     Filed 07/15/19     Page 4 of 12




     (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
             Modification. If Debtor obtains a modification of the mortgage, the modified
             payments shall be paid through the Plan. Pending the resolution of a mortgage
             modification request, Debtor shall make the following adequate protection
             payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
             monthly income of Debtor and non-filing spouse, if any (after deducting
             homeowners association fees), or the normal monthly contractual mortgage
             payment; or (2) for non-homestead, income-producing property, 75% of the gross
             rental income generated from the property.

Last Four Digits of Creditor                       Collateral Address     Adequate
Acct. No.                                                                 Protection Payment




     (d)     Claims Secured by Real Property or Personal Property to Which Section 506
             Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision
             does not apply to a claim secured solely by Debtor’s principal residence. A separate
             motion to determine secured status or to value the collateral must be filed. The
             secured portion of the claim, estimated below, shall be paid. Unless otherwise stated
             in Section E, the payment through the Plan does not include payments for escrowed
             property taxes or insurance.

Last Four     Creditor      Collateral      Claim        Value          Payment     Interest
Digits of                   Description/    Amount                      Through     Rate
Acct. No.                   Address                                     Plan




     (e)     Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. §
             506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
             nonpossessory, nonpurchase money security interest because it impairs an
             exemption or under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.       Creditor                         Collateral Description /
No.                                                              Address



                                               4
             Case 3:19-bk-02425-JAF        Doc 8      Filed 07/15/19    Page 5 of 12




       (f)     Claims Secured by Real Property and/or Personal Property to Which Section
               506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
       § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
       petition date and secured by a purchase money security interest in a motor vehicle acquired
       for the personal use of Debtor; or (2) incurred within one year of the petition date and
       secured by a purchase money security interest in any other thing of value. These claims
       will be paid in full under the Plan with interest at the rate stated below.

Last Four         Creditor        Collateral         Claim         Payment        Interest
Digits of                         Description/       Amount        Through        Rate
Acct. No.                         Address                          Plan




       (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
              the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid
              in full under the Plan with interest at the rate stated below.

Last Four         Creditor        Collateral         Claim         Payment        Interest
Digits of                         Description/       Amount        Through        Rate
Acct. No.                         Address                          Plan




       (h)    Claims Secured by Personal Property – Maintaining Regular Payments and
              Curing Arrearage, if any, with All Payments in Plan.

Last      Four      Creditor            Collateral            Regular          Arrearage
Digits of Acct.                         Description           Contractual
No.                                                           Payment
0000                United Auto         2017 Nissan           $551.00          $0.00
                    Credit              Rogue


                                                 5
             Case 3:19-bk-02425-JAF        Doc 8     Filed 07/15/19      Page 6 of 12



0000                Westlake            2018 Chevrolet       $583.00             $0.00
                    Financial           Impala




       (i)    Secured Claims Paid Directly by Debtor. The following secured claims are being
              made via automatic debit/draft from Debtor’s depository account and are to
              continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
              automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in
              rem and in personam as to any codebtor as to these creditors and lessors upon the
              filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor’s state
              law contract rights.

Last Four Digits of Acct.        Creditor                           Property/Collateral
No.




       (j)    Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
              following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and
              1301(a) is terminated in rem as to Debtor and in rem and in personam as to any
              codebtor as to these creditors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor                           Collateral/Property
No.                                                                 Description/Address
0000                             Florida Credit Union               2012 Mercedes S550




       (k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
              make payments to the following secured creditors. The automatic stay is terminated
              in rem as to Debtor and in rem and in personam as to any codebtor with respect to
              these creditors upon the filing of this Plan. Debtor’s state law contract rights and
              defenses are neither terminated nor abrogated.




                                                 6
            Case 3:19-bk-02425-JAF          Doc 8     Filed 07/15/19      Page 7 of 12



Last Four Digits of Acct.          Creditor                          Collateral
No.                                                                  Description/Address




       6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation, as
soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed
a proof of claim or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor
under § 501(c), and no objection to the claim is pending. If Debtor’s payments under the Plan are
timely paid, payments to creditors/lessors under the Plan shall be deemed contractually paid on
time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows.

Last       Four     Creditor/Lessor       Description of      Regular              Arrearage and
Digits of Acct.                           Leased              Contractual          Proposed Cure
No.                                       Property            Payment




      (b)      Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid Directly by Debtor. Debtor assumes the following lease/executory contract claims
      that are paid via automatic debit/draft from Debtor’s depository account and are to continue
      to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
      debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and in
      personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
      Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.

Last Four Digits of Acct.          Creditor/Lessor                   Property/Collateral
No.




                                                  7
            Case 3:19-bk-02425-JAF         Doc 8     Filed 07/15/19      Page 8 of 12



       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay is terminated
       in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
       lessors upon the filing of this Plan.

 Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral to be
 No.                                                                Surrendered




       7. GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the
above referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan.
The estimated dividend to unsecured creditors shall be no less than $660.89.

D.     GENERAL PLAN PROVISIONS:

       1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
              securing such claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the
              creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
              Court.

       3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
              property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
              or dismissal of this case, unless the Court orders otherwise. Property of the estate

              (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
                  dismissal of this case, unless the Court orders otherwise, or

              (b) _______ shall vest in Debtor upon confirmation of the Plan.

       4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
              and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
              by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
              claim. An allowed proof of claim will control, unless the Court orders otherwise.

       5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
              distributions. The actual distributions may vary. If the summary or spreadsheet

                                                 8
     Case 3:19-bk-02425-JAF        Doc 8    Filed 07/15/19      Page 9 of 12



      conflicts with this Plan, the provisions of the Plan control prior to confirmation,
      after which time the Order Confirming Plan shall control.

6.    Debtor shall timely file all tax returns and make all tax payments and deposits when
      due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
      Trustee with a statement to that effect.) For each tax return that becomes due after
      the case is filed, Debtor shall provide a complete copy of the tax return, including
      business returns if Debtor owns a business, together with all related W-2s and Form
      1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
      consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
      Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
      instruct the Internal Revenue Service or other taxing




                                        9
            Case 3:19-bk-02425-JAF      Doc 8    Filed 07/15/19    Page 10 of 12




              agency to apply a refund to the following year’s tax liability. Debtor shall not
              spend any tax refund without first having obtained the Trustee’s consent or
              Court approval.

       E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
             Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than
             those set out in this section are deemed void and are stricken.
       ________________________________________________________________________
       ________________________________________________________________________
       ________________________________________________________________________



                                    CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)


/s/ Maurice Bell                                         July 15, 2019
_____________________________________                    ______________________________
                                                         DATE

/s/ Monique Bell                                         July 15, 2019
_____________________________________                    ______________________________
                                                         DATE


/s/ Felecia Leann Walker                                 July 15, 2019
______________________________________                   ______________________________
ATTORNEY                                                 DATE
          Case 3:19-bk-02425-JAF        Doc 8   Filed 07/15/19     Page 11 of 12



                  SUMMARY/ESTIMATE OF ANTICIPATED DISTRIBUTION

       Administrative Attorney’s Fees

       Edwards & Edwards, P.A.            Total Claim            Monthly Pmt.      No. of
       Months
       Chapter 13 Fee                     $2000.00               $333.33           1-6

       Edwards & Edwards, P.A.            Total Claim            Monthly Pmt.      No. of
       Months
       Admin Fees                         $1,500.00              $25.00            1-60

Priority Claims


Secured Claims
United Auto Credit                        $33,060.00             $551.00           1-60
Westlake Financial                        $34,980.00             $583.00           1-60


Unsecured Claims                          Monthly Pmt.           No. of Months
$20,971.19                                $349.51                1-60
            Case 3:19-bk-02425-JAF         Doc 8    Filed 07/15/19     Page 12 of 12



                                     PROOF OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed through the

ECF system and mailed via U.S. Mail to all creditors listed on the attached Creditor Mailing Matrix

this the 15th day of July 2019.



                                                     /s/ Felecia Leann Walker
                                                     ____________________________________
                                                     FELECIA LEANN WALKER
